J-S36003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.V., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.V., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1201 EDA 2021

               Appeal from the Order Entered June 7, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                         CP-64-DP-0000008-2020

 IN THE INTEREST OF: K.V., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.V., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1202 EDA 2021

                Appeal from the Order Entered May 7, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                         CP-64-DP-0000009-2020

 IN THE INTEREST OF: K.V., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.V., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1371 EDA 2021

               Appeal from the Order Entered June 9, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                         CP-64-DP-0000009-2020

 IN THE INTEREST OF: K.V., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-S36003-21


                                               :
                                               :
    APPEAL OF: C.V., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1372 EDA 2021

                  Appeal from the Order Entered June 7, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  7-AD-2021

    IN THE INTEREST OF: K.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.V., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1373 EDA 2021

                  Appeal from the Order Entered June 9, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                            CP-64-DP-0000008-2020

    IN THE INTEREST OF: K.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.V., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1374 EDA 2021

                  Appeal from the Order Entered June 7, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  8-AD-2021


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S36003-21



MEMORANDUM BY LAZARUS, J.:                         FILED JANUARY 25, 2022

       C.V. (Father) appeals1 from the orders,2 entered in the Court of Common

Pleas of Wayne County, finding aggravated circumstances, changing the

permanency goal to adoption, and involuntarily terminating his parental rights

to his twin children, K.V. and K.V. (born August 2014) (collectively, Children).

After careful review, we affirm.

       On February 2, 2021, officers stopped a vehicle Mother3 was driving and

in which Father and Children were passengers. At the time of the stop, Father

was under the influence. Both Mother and Father admitted that they were

habitual drug users addicted to methamphetamine and cocaine. Children were

not wearing seatbelts. Following a search of the vehicle, law enforcement

found Father in possession of marijuana and a crack pipe. On February 4,

2020, the police observed more drug paraphernalia during a search of Father’s




____________________________________________


1 On September 7, 2021, our Court sua sponte consolidated Father’s appeals
at Nos. 1201-1202 EDA 2021 and Nos. 1372-1373 EDA 2021. See Pa.R.A.P.
513.

2 Father filed separate notices of appeal from each order in each docketed
case. Thus, the concerns raised in Commonwealth v. Walker, 185 A.3d
960, 976 (Pa. 2018), are not implicated in this appeal. See id. at 976-77
(establishing “bright-line mandatory instruction to practitioners to file
separate notices of appeal”).

3Children’s Mother’s parental rights were also involuntarily terminated. She
has filed a separate appeal to this Court at Nos. 1369 EDA 2021 and 1370
EDA 2021.


                                           -3-
J-S36003-21



home.4 At that time, Children had missed approximately 20 days of school

and, ultimately, had to repeat kindergarten.

       On February 4, 2020, the court held a shelter care hearing and entered

an emergency protective order temporarily transferring custody of Children to

Wayne County Children and Youth Services (CYS). Father was represented at

the shelter care hearing by appointed counsel. The court ordered supervised

visitation between Father and Children no less than twice per month 5 and

established the following permanency plan and objectives for Father: receive

parenting education classes; obtain drug and alcohol evaluations; and “follow

any and all recommendations, [including] sign[ing] releases for [CYS].”

Permanency Plan Order, 2/11/20; Id. at 2/19/20.             Concurrent goals of

reunification and adoption were established.

       On February 7, 2020, Father tested positive for methamphetamine,

amphetamine, cocaine, and marijuana.             Father also tested positive for

methamphetamine, amphetamine, and marijuana on February 11, 2020.

       Children were adjudicated dependent on February 20, 2020, and placed

into a “resource home” in Honesdale, Pennsylvania.             During Children’s

placement, Father completed inpatient treatment, but did not follow up with

____________________________________________


4During their initial search of Parents’ residence, police suspected a potential
methamphetamine lab had been erected and was operational within the home.
However, upon further investigation, it was determined not to be one.

5The visitation plan specifically stated that “Parents are responsible for their
own transportation” to and from visits. Visitation Plan, 2/19/20, at 12.


                                           -4-
J-S36003-21



any recommendations. Father admitted to relapsing and using drugs again,

struggling with mental health issues, including diagnoses of depression and

anxiety.     Father attended between 14%-18%6 of his scheduled visits with

Children; the visits were held in-person, virtually, and over the phone.

       With regard to his progress and compliance with service plan objectives,

CYS deemed Father to have “minimally” complied/progressed at the June

2020 and June 2021 hearings, and “no[t to have]” complied at the September

2020, December 2020, and March 2021 permanency hearings.             N.T. Goal

Change/Termination Hearing, 6/7/21, at 16-17. CYS caseworker Sarah Hoger

testified that she or another caseworker would tell Parents what the

concurrent goal was throughout the process, what the expectations were for

each Parent with regard to their individual service plans, and would also leave

voicemails and send emails to Father telling him to call CYS to set up visits.

Id. at 39.

       Father was incarcerated from April 5, 2021; he was still incarcerated at

the time of the parties’ goal change/termination hearing on June 7, 2021.

While in jail, Father completed a childcare program and attended all of his PA

Treatment and Healing (PATH) appointments. Id. at 32. Father wrote letters

to Children while incarcerated and also saw a prison psychiatrist who stabilized

____________________________________________


6 At the aggravated circumstances hearing, CYS caseworker Hoger testified
that Father attended 16 out of 112 scheduled visits. N.T. Aggravated
Circumstances Hearing, 5/6/21, at 5.              However, at the goal
change/termination hearing, Hoger testified that Father attended 18 out of 98
visits. N.T. Goal Change/Termination Hearing, 6/7/21, at 13.

                                           -5-
J-S36003-21



his medications to treat his depression and anxiety. Id. Moreover, a CYS

caseworker went to the prison directly to see Father to set up visits with

Children. N.T. Aggravated Circumstances Hearing, 5/6/21, at 14-15, 18.

      A CYS caseworker testified that Father had trouble attending in-person

visits due to lack of transportation so the agency made accommodations by

providing him transportation to visits and also offering him telephonic and

virtual visits. Id. at 39-40.   That same caseworker testified that, since his

incarceration, Father set up visits with Children, and during those visits

Children seem “happy to see their father.”         Id. at 33.     However, the

caseworker acknowledged that the agency had trouble reaching Father from

May through July 2020 and then again from August 2020 through March 2021

after his phone was disconnected.           Id. at 35; see N.T. Aggravated

Circumstances Hearing, 5/6/21, at 27 (social worker in charge of arranging

visitation for Father testified she reached out to Father via email and telephone

“an average of five times a week, sometimes several times in a day . . . [over]

the last six months” prior to aggravated circumstances hearing; Father only

answered phone one time and hung up on social worker). Father’s service

plan required him “to provide the agency with any changes in the family’s

address, children’s address, or family circumstances within 24 hours.” Service

Plan, 2/19/20, at 14. See N.T. Aggravated Circumstances Hearing, 5/6/21,

at 12-13 (caseworker testifying Father never updated his phone number after

phone number on file disconnected and did not respond to CYS emails); see

also id. at 28 (social worker testifying that email she used to contact Father

                                      -6-
J-S36003-21



over six-month period “works” because paternal grandmother used same

email to arrange virtual visits with Children).

       Father testified that he could not accomplish his service plan goals in

the 15-month period that Children have been in placement. Id. at 73. While

Father testified that he is now in a much better place emotionally and mentally

than he was when Children were first put into placement, he also stated that

it would take him “three months or so” after his release from jail to “have

everything on track” and achieve his service objectives. Id.

       On April 19, 2021, CYS filed a motion for aggravated circumstances with

regard to Father. See generally 42 Pa.C.S. § 6302 (disposition best suited

to protection and physical, mental, and moral welfare of Children). Counsel

was appointed to represent Father in May 2021, prior to the aggravated

circumstances hearing.7 On May 7, 2021, the trial court held a hearing and

concluded that clear and convincing evidence established that aggravated

circumstances exist as to Father where he “failed to maintain substantial and

continuing contact with [Children] for a period of six months.”       Id. at §

6302(1)(ii) (defining “Aggravated circumstances”).       The trial court also

determined that CYS no longer needed to make reasonable efforts to reunify

Child with Father. Id. The court gave the following oral ruling:

____________________________________________


7However, a caseworker testified that, as per routine procedure, during each
court hearing (beginning with the date of placement) CYS would give Father
paperwork to fill out to have the court appoint an attorney for him. Id. at 36.



                                           -7-
J-S36003-21


       C[YS] today provided information and testimony in regards to
       helping [Father] with drug and alcohol addiction issues[,] as well
       as mental health services for [F]ather, and the same is evidenced.
       If you just go back through the findings of this [c]ourt and the
       permanency plan sheets, it’s all written down in there, there’s
       clearly a failure on behalf of [F]ather to make an effort to visit
       with [C]hildren over the past six months. Testimony from [CYS]
       is clear they attempted to do so on multiple occasions. There’s
       also evidence that [F]ather has failed to update [CYS] on a phone
       number or provide information on how to best reach him.
       Testimony has shown that he has failed to respond to numerous
       phone calls and emails by the agency to initial contact with these
       minor children over the period of time of the last six months, and,
       thus[,] aggravate[ed] circumstances do exist.

N.T. Aggravated Circumstances Hearing, 5/6/21, at 29.

       On May 12, 2021, CYS filed petitions seeking to involuntarily terminate

Mother’s parental rights based on 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8), and

(b). On June 7, 2021, the trial court held a goal change/termination hearing8

at which Mother, Father, and CYS caseworker Hoger testified. Following the

hearing, the court granted CYS’ petitions and terminated Mother’s and Father’s




____________________________________________


8Guardian ad litem, John Martin, II, Esquire, was appointed on February 5,
2020, and represented Children at the termination hearing.


                                           -8-
J-S36003-21



parental rights pursuant to sections 2511(a)(2) and (b)9 of the Adoption Act.10

Father filed, contemporaneously, a timely notice of appeal and Pa.R.A.P.

1925(a)(2) concise statement of errors complained of on appeal.              Father

presents the following issues for our consideration:

        (1)   Whether the trial court erred as a matter of law and abused
              its discretion in finding aggravating circumstances exist as
              to Father and no efforts are to be made to preserve the
              family and reunify [Children] with Father and changed the
              goal to adoption[.]

        (2)   Whether the trial court erred as a matter of law and abused
              its discretion in finding that Father failed to maintain
              substantial and continuing contact with [Children] for a
              period of six months, when the six months had not expired
              and when the evidence presented at trial supported a finding
              that Father was denied contact with [Children] due to the
              COVID-19 pandemic[.]

        (3)   Whether the trial court erred as a matter of law and abused
              its discretion in failing to appoint counsel for Father prior to
              [CYS]’s filing of the [m]otion of [f]inding of [a]ggravated
              [c]ircumstances[.]

        (4)   Whether the trial court erred as a matter of law and abused
              its discretion in failing to find that [CYS] did not timely

____________________________________________


9 See 23 Pa.C.S. § 2511(b) (“Other considerations.—The court in terminating
the rights of a parent shall give primary consideration to the developmental,
physical and emotional needs and welfare of the child. The rights of a parent
shall not be terminated solely on the basis of environmental factors such as
inadequate housing, furnishings, income, clothing and medical care if found
to be beyond the control of the parent. With respect to any petition filed
pursuant to subsection (a)(1), (6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are
first initiated subsequent to the giving of notice of the filing of the petition.”).

10   23 Pa.C.S. §§ 2101-2938.



                                           -9-
J-S36003-21


            contact and accommodate Father with visitation and
            communication with [Children.]

      (5)   Whether the trial court erred as a matter of law and abused
            its discretion in terminating Father’s parental rights[.]

Father’s Brief, at 9-10.

      Father first challenges the trial court’s finding that aggravated

circumstances existed under the Juvenile Act and that “[n]o efforts [were] to

be made to preserve the family and reunify [Children] with Father.”

Aggravated Circumstances Order, 5/7/21.

      In an appeal from an order finding aggravated circumstances, we review

for an abuse of discretion. In the Interest of L.Z., 111 A.3d 1164, 1174

(Pa. 2015). In dependency cases, “an appellate court [] accept[s] the findings

of fact and credibility determinations of the trial court if they are supported by

the record, but [we] do[] not [have] to accept the [trial] court’s inferences or

conclusions of law.” Id. (citation omitted).

      The Juvenile Act provides that a child may be adjudicated dependent if

the child meets the requirements of one of ten definitions listed in 42 Pa.C.S.

§ 6302.     If a juvenile court determines that a child is dependent, and

aggravated circumstances have been alleged by either the county agency or

by the child’s attorney, the court must also determine if aggravated

circumstances exist. 42 Pa.C.S. § 6341(c.1). If the court determines that

aggravated circumstances do exist, the court must then consider whether

reasonable efforts should be made to reunify the child with his or her parent.

Id.   Following a finding of aggravated circumstances, a court may end



                                     - 10 -
J-S36003-21



reasonable efforts at its discretion. In re L.V., 127 A.3d 831, 839 (Pa. Super.

2015) (citation omitted).

      Instantly, the trial court found aggravated circumstances with regard to

Father under the following Juvenile Act provision:

         (1) The child is in the custody of a county agency and[]:

                                    ***

              (ii) the identity or whereabouts of the parents is
              known and the parents have failed to maintain
              substantial and continuing contact with the
              child for a period of six months.

42 Pa.C.S. § 6302(1)(ii) (emphasis added).

      Here, Children were removed from Father on February 4, 2020, and

declared dependent on February 20, 2020. Father was incarcerated on April

5, 2021, and aggravated circumstances were found to exist on May 7, 2021.

Therefore, for more than one year Father either completely failed to or

minimally progressed or complied with his plan goals.       Father admittedly

continued to sink deeper and deeper into his drug addiction and also refused

to treat his significant mental health issues when given the opportunity to do

so by CYS. While the pandemic certainly made in-person treatment difficult,

if not impossible, Father could have exercised the option of virtual telehealth

appointments. Instead, Father chose to walk out during intake for one of his

services and also to refuse treatment altogether.

      Father was also offered 112 visits; he attended 16 of those visits. See

supra at n.5. Eight of the visits were in-person, six were virtual and two were


                                    - 11 -
J-S36003-21



held over the phone while he was in rehabilitation.             N.T. Aggravated

Circumstances Hearing, 5/6/21, at 6. The last time Father saw Children was

October 2020. Id.

        Prior to his incarceration, Father had attended three inpatient/outpatient

services, id. at 44, only one of which led to a successful discharge. Id. at 45.

Father was “encouraged” by CYS to participate in drug and alcohol services to

treat his addiction issues. A CYS caseworker testified that CYS set up drug

and alcohol services for Father in September 2020,11 but Father walked out

during the intake process “stating that he didn’t want to attend in[]patient

services.” Id. See id. at 9 (caseworker testifying Father “stated that he did

not need rehab[ilitation] or drug and alcohol services”).    Father also failed to

treat his mental health issues before his incarceration despite CYS urging him

to set up mental health services to address his depression and anxiety issues,

id. at 10, and providing him with a list of behavioral health centers to address

those concerns. Id. at 11.

        CYS caseworker Hoger testified that, assuming Father completed all of

his plan goals (obtain housing and employment and treat his mental health,

drug, and alcohol problems), the earliest Children could be returned to him

would be one year after his release from prison. Id. Caseworker Hoger also

testified that CYS no longer believed that reunification was an appropriate



____________________________________________


11   The record incorrectly states September 2021. See id.


                                          - 12 -
J-S36003-21



goal, asked that the goal to be changed to adoption, and stated that Children

could likely be adopted within three months. Id. at 18.

       It is well-established that parents have an affirmative duty to maintain

a place of importance in their children’s lives:

       Parental duty requires that the parent act affirmatively with good
       faith interest and effort, and not yield to every problem, in order
       to maintain the parent-child relationship to the best of his or her
       ability, even in difficult circumstances. A parent must utilize all
       available resources to preserve the parental relationship, and
       must exercise reasonable firmness in resisting obstacles placed in
       the path of maintaining the parent-child relationship.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

“This affirmative duty . . . requires continuing interest in the child and a

genuine effort to maintain communication and association with the child.” Id.

(quoting In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003)).            Finally,

“parental rights are not preserved by waiting for a more suitable or convenient

time to perform one’s parental responsibilities while others provide the child

with [the child’s] physical and emotional needs.” In re B., N.M., supra at

855.

       Due to prison policy during the COVID-19 pandemic, Father claims he

was not permitted to have in-person visits in January 2021 until the

aggravated circumstances hearing in May 2021. Father’s Brief, at 14. Father

contends that during this time period, CYS did not arrange for video or phone

visitation, despite his requests for same. Id. Counsel for Father argues that

“[i]n light of the world-wide pandemic, more time should have been given to

Father, given his mental and substance abuse illnesses that were not properly

                                     - 13 -
J-S36003-21



addressed until he was incarcerated.” Id. at 17. Finally, Father alleges that

he was not appointed counsel until two weeks after CYS’ aggravated

circumstances motion was filed. Id.

        At the aggravated circumstances hearing, CYS caseworker Hoger

testified that while there was a ten-day quarantine period for Father when he

was first incarcerated in April 2021, the pandemic did not “affect[ Father’s]

ability to see [Children] in any way over the last six months.” N.T. Aggravated

Circumstances Hearing, 5/7/21, at 12, 18.          Visits were held virtually until

March 2, 2021, returned to in-person briefly, and then held virtually again.

Id. at 12. However, during the in-person period, CYS offered virtual visitation

as an option to Father. Id. Caseworker Hoger testified that during those

months, CYS tried to contact Father to set up visits, “but he did not attend

any of them.” Id.

        In its Rule 1925(a) opinion, the trial court found that although CYS

“encouraged and advocated for Father to receive drug and alcohol

rehabilitative services [and] mental health treatment[,] . . . Father . . . did

not cooperate with [CYS] to obtain rehabilitative services necessary in order

to [fulfill] parental duties.” Trial Court Opinion, 7/8/21, at 2-3. The court also

noted:

        CYS presented Father with multiple opportunities to maintain
        substantial and continuing contacts with the minor children, and
        he failed to take advantage of those opportunities. Because
        Father only attended 16 out of the possible 112 visits,[12] and he
____________________________________________


12   See supra at n.4.

                                          - 14 -
J-S36003-21


      failed to take advantage of the 96 other opportunities to spend
      time with the minor children, this [c]ourt found that Father did not
      meet his parental duty.

Id. at 4.

      After an exhaustive review of the record, including the notes of

testimony from the aggravated circumstances hearing, we conclude that the

trial court correctly found that aggravated circumstances existed with regard

to Father. The court deemed credible CYS’ evidence that Father had not taken

advantage of services offered for him to accomplish his service plan

objectives. Moreover, Father’s contention that because of the pandemic he

did not have access to the necessary services and that CYS placed unrealistic

expectations on him to succeed in his goals is simply disingenuous. He was

given over a year to comply and progress and never exceeded “minimal”

compliance over that time period. Further, many of Father services and visits

were offered as virtual options to accommodate COVID-19 protocols.

Accordingly, we conclude that the court properly determined that Father failed

to maintain substantial and continuing contact with Children for a period of six

months, 42 Pa.C.S. § 6302(1)(ii), and, thus, aggravated circumstances

existed and the court did not abuse its discretion in concluding that CYS no

longer had to make reasonable efforts to reunify Children with Father. In re

L.V., supra.

      With regard to Father’s claim that he was unrepresented at the time CYS

filed the motion for aggravated circumstances, the court noted that “[i]t is this

[c]ourt’s standard practice to ask if Father wants an attorney, and the court


                                     - 15 -
J-S36003-21



made every effort and asked Father whether he wanted to obtain legal

representation.” Trial Court Opinion, 7/8/21, at 4. The court then stated that

Father either failed to appear for the hearing, rejected the offer for court-

appointed counsel “at other stages of the litigation[,] or failed to request the

appointment of counsel.” Id. at 5.

       Our review of the record supports the court’s conclusions. First, Father

admittedly was represented at the aggravated circumstances hearing, where

he was able to present evidence. Second, the record is replete with docket

entries indicating that Father was given notice that he had a right to

representation at all stages of the proceedings, and, that if he could not afford

an attorney, one would be provided for him. Finally, Father was told that he

would need to fill out CYS paperwork in order to determine if he qualified for

a court-appointed attorney.         Because a parent waives his or her right to

counsel if that parent is provided with clear instruction on how to petition for

the appointment of counsel, but fails to take action, In re A.R., 125 A.3d 420,

424 (Pa. Super. 2015) (citation omitted), we find no merit to Father’s claim.

       Finally, Father argues that the trial court improperly terminated his

parental rights under section 2511(a)(2)13 where CYS did not schedule mental

health appointments for Father and where “in light of the worldwide pandemic
____________________________________________


13 See 23 Pa.C.S. § 2511(a)(2) (“The repeated and continued incapacity,
abuse, neglect or refusal of the parent has caused the child to be without
essential parental care, control or subsistence necessary for his physical or
mental well-being and the conditions and causes of the incapacity, abuse,
neglect or refusal cannot or will not be remedied by the parent.”).


                                          - 16 -
J-S36003-21



and mandatory closure of businesses, CYS and the trial court should not have

been so strict in the deadlines for Father to comply with the [p]ermanency

[p]lan.” Father’s Brief, at 31. Father references a June 2020 letter, written

by Jerry Milner, Association Commissioner for the Administration for Children

and Families of the Department of Health and Human Services (Children’s

Bureau), wherein he urges agencies to “carefully consider whether it is

appropriate     to   terminate     a   parent’s    rights   pursuant   to   the   15/22

requirement[14] . . . in light of the devastating impact that the COVID-19

pandemic has had on child welfare systems[.]” Id. at 32. The letter also

urges “[a]dditional consideration is particularly important when a parent’s

access to services that are necessary to work toward reunification (such as

drug rehabilitation or ability to have parent-child family time) have been

compromised as a result of the pandemic.” Id.

____________________________________________


14   Father is referencing 42 Pa.C.S. § 6351(f)(9), which states:

        [I]f the child has been in placement for at least 15 of the last 22
        months or the court has determined that aggravated
        circumstances exist and that reasonable efforts to prevent or
        eliminate the need to remove the child from the home or to
        preserve and reunify the family need not be made or continue to
        be made, [the court shall] determine whether the county agency
        has filed or sought to join a petition to terminate parental rights
        and to identify, recruit, process and approve a qualified family to
        adopt the child.

Id. (emphasis added).




                                          - 17 -
J-S36003-21



      Again, the fact remains that Father had plenty of opportunities to receive

treatment for his drug and mental health issues after Children’s placement

and well before he was incarcerated. In addition, Father had the opportunity

for almost 100 virtual or telephonic visits with Children over that 14-month

span. As a parent, Father was required to “act affirmatively with good faith

interest and effort . . . in order to maintain the parent-child relationship to the

best of his or her ability, even in difficult circumstances.” In re B., N.M.,

supra. Unfortunately, Father was unable to meet this task.

      While Father maintains he has been complying with his service goals

since he has been incarcerated, these efforts are just too little too late.

Children now experience stability in their resource home—stability they have

never had before. See N.T. Goal Change/Termination Hearing, 6/7/21, at 40-

42 (CYS caseworker testifying Children have shown significant progress in

school since living with foster family, Children have made “a one hundred and

eighty degree turn from where [they ] started[] in regards to their education,”

and emotionally Children have worked through coping skills and are managing

anger and expressing emotions “very well”). Although Children admittedly

miss Parents, they no longer have “remorse or anxiety following the[ir] visits

[with Parents].” Id. at 43 (“[T]hey don’t show any distress or sadness at all

when visits end with [P]arents.”). See In re B., N.M., supra at 856 (“[A]

parent’s basic constitutional right to the custody and rearing of his . . . child

is converted, upon the failure to fulfill his . . . parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

                                      - 18 -
J-S36003-21



permanent, healthy, safe environment.”). Accordingly, the record supports

the court’s conclusion that clear and convincing evidence exists to terminate

Father’s parental rights to Children.

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                        - 19 -